661 F.2d 1020
Robert Wayne WILLIAMS, Petitioner-Appellant,v.Frank C. BLACKBURN, Warden, and the Attorney General of theState of Louisiana, Respondents-Appellees.
No. 81-3159.
United States Court of Appeals,Fifth Circuit.*
Nov. 3, 1981.

Appeal from the United States District Court for the Middle District of Louisiana.
Richard E. Shapiro, New Orleans, La., for petitioner-appellant.
Barbara A. Rutledge, Asst. Atty. Gen., New Orleans, La., John Sinquefield, Kay Kirkpatrick, Asst. Dist. Attys., Baton Rouge, La., for respondents-appellees.
On Petition for Rehearing and Suggestion for Rehearing en banc
(Opinion June 18, 1981, 5 Cir., 1981, 649 F.2d 1019).
Before BROWN, AINSWORTH, CHARLES CLARK, GEE, RUBIN, GARZA, REAVLEY, POLITZ, RANDALL, TATE, SAM D. JOHNSON, and WILLIAMS, Circuit Judges.

BY THE COURT:

1
A member of this Administrative Unit of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in this Administrative Unit in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the cause shall be reheard by this Administrative Unit of the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.



*
 Former Fifth Circuit case, Section 9(1) of Public Law 96-452-October 14, 1980